Christianson, Ch. J.
(concurring). I concur in the conclusion reached in the opinion prepared by Mr. Justice Grace, viz., that the description of lands contained in the chattel mortgages is too indefinite to constitute constructive notice to a purchaser of the flax- involved in this controversy.
The mortgages involved in this controversy do not state any specific kind of grain, — they cover “all crops of every name, nature, and description.” They do not purport to give definite descriptions of the lands on which the grain is growing,.or is to be grown; neither do they state the number of acres intended to be covered by the mortgages. The land intended to be covered might have been 1 acre, 10 acres, 40 acres, or any other quantity which might he located within the section or sections mentioned in the mortgages. It might have been all in one contiguous tract, or it might have consisted of several noncontiguous parcels, situated in different parts of the section or sections mentioned in the mortgages. There is no showing that the mortgagor lived upon any of the lands in question, and .there is no contention that he owned any part of them. The evidence offered by the plaintiff tended to show that the mortgagor during the year 1916- cropped some lands situated in the sections mentioned in the mortgages; that he raised and harvested some 50 acres of flax in Morton county, and some 40 acres of flax in Hettinger county; that he had a one-half interest in, and received one-half of, the flax raised in Morton county; and that he received the flax from the 25 acres of the 40-acre field in Hettinger county; and that the landlord received the flax from the remaining 15 acres.
*276A description of property in a chattel mortgage is generally considered sufficient if it enables a third person, aided only and directed by such inquiries as the instrument itself suggests, to identify the property. But, in détermining the sufficiency of description of mortgaged personal property, the character of the property must be considered. A description sufficient as to ordinary personal property may be insufficient as to growing crops or crops to be grown. Such crops can be identified only by a description of the particular real property upon which they are growing or are to be grown. Commercial State Bank v. Interstate Elevator Co. 14 S. D. 276, 86 Am. St. Rep. 760, 85 N. W. 219. See also Walter A. Wood Mowing & Reaping Mach. Co. v. Minneapolis & N. Elevator Co. 48 Minn. 404, 51 N. W. 378; Hagen v. Dwyer, 36 N. D. 346, 162 N. W. 699.
As was said by the supreme court of our sister state: “It would be imposing too great a burden upon third parties to require them to ascertain, before purchasing grain offered in the open market, what real property the mortgagor was in possession of, and that such grain was grown upon land in the actual possession of such mortgagor. While third persons may be required to ascertain, at their peril, that grain offered for sale has not been grown upon certain premises- fully described in the mortgages, they certainly cannot be required to do so when no such description is given.” Commercial State Bank v. Interstate Elevator Co. supra.